43 N.Y.2d 803 (1977)
The People of the State of New York, Respondent,
v.
John McGrath, Appellant.
Court of Appeals of the State of New York.
Argued November 18, 1977.
Decided December 19, 1977.
Donald H. Zuckerman and William E. Hellerstein for appellant.
John J. Santucci, District Attorney (William G. Schrager of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
MEMORANDUM.
Order of the Appellate Division affirmed.
Defendant pleaded guilty to robbery in the third degree in 1949, and has long ago served the indefinite sentence then imposed. He is able to appeal by virtue of resentence obtained under the rule in People v Montgomery (24 N.Y.2d 130). He offers a melange of arguments based on State and Federal cases in which guilty pleas have been set aside. His guilty plea falls within none of the several precedents relied upon. Defendant was represented by counsel at all times. He had had prior criminal court experience, including *804 that of pleading guilty. In the several motions he has made in the nature of coram nobis he has been uniformly unsuccessful. The crime with which he was charged, robbery in the second degree, and the lesser crime of robbery in the third degree to which he pleaded guilty, consist of simple elements understandable for pleading purposes by laymen in every material way. At the time of the plea there was no assertion or intimation casting doubt on defendant's guilt of the crime charged. Most novel and ironic is the contention, among others offered by defendant, that he was not advised in advance of pleading guilty that the 1949 conviction would provide a predicate for a more severe sentence if he ever would, as indeed he did, commit another felony, for which he was sentenced in 1954. The rules set forth in People v Nixon are applicable (21 N.Y.2d 338, 350, 353-356, cert den 393 US 1067).
Order affirmed in a memorandum.